 1

 2

 3

 4

 5

 6                                     UNITED STATES DISTRICT COURT

 7                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    PAUL WINFIELD,                                      No. 2:18-cv-1838 DB P
10                        Plaintiff,
11            v.                                          ORDER AND FINDINGS AND
                                                          RECOMMENDATIONS
12    DR. ELSAID, et al.,
13                        Defendant.
14

15           Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

16   U.S.C. § 1983. By order dated November 28, 2018, plaintiff was ordered to file a completed in

17   forma pauperis affidavit and a certified copy of his prison trust account statement, and was

18   cautioned that failure to do so would result in a recommendation that this action be dismissed.

19   (ECF No. 7.) Those thirty days have passed, and plaintiff has not filed the required documents,

20   paid the filing fee, or otherwise responded to the court’s order.

21           Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court is directed to assign

22   a district judge to this case; and

23           IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice.

24           These findings and recommendations are submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

26   after being served with these findings and recommendations, any party may file written

27   objections with the court and serve a copy on all parties. Such a document should be captioned

28   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
                                                         1
 1   objections shall be filed and served within fourteen days after service of the objections. The

 2   parties are advised that failure to file objections within the specified time may waive the right to

 3   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 4   Dated: January 18, 2019

 5

 6

 7
     DLB:12
 8   DLB:1/Orders/Prisoner/Civil.Rights/winf1838.fifp

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
